ORDER
The records in the office of the Clerk of The Supreme Court show that, on September 25,1970, Turner Perry Jenkins was admitted and enrolled as a member of the Bar of this State.
In a letter addressed this office, dated December 21,1983, Turner Perry Jenkins requested that his resignation from the *191South Carolina Bar be accepted. Turner Perry Jenkins’s letter and Petition is made a part of this Order.
IT IS, THEREFORE, ORDERED that the resignation of Turner Perry Jenkins be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his Certificate of Admission to practice law in this State, and his name shall be stricken from the roll of attorneys.
T. PERRY JENKINS ATTORNEY AND COUNSELOR AT LAW
414 Main Street Tarboro, North Carolina 27886
Office (919) 823-1541
Home (919) 823-6888
December 21, 1983
Mr. Clyde N. Davis, Jr.
Clerk, South Carolina Supreme Court
P. O. Box 11330
Columbia, South Carolina 29211
SUBJECT: Petition of T. Perry Jenkins
Dear Mr. Davis:
Enclosed, please find my Petition to the Supreme Court of the State of South Carolina of resignation as a member of the South Carolina Bar. It is with much regret that I am submitting my resignation to the South Carolina Bar; however, I do not intend to practice law in the State of South Carolina. I wish that the South Carolina Bar had a special category of membership for out-of-state attorneys who are licensed to practice in South Carolina but who are not currently practicing there. As I’m sure you know, anyone who has, as I have, gone to law school in South Carolina and taken the South Carolina Bar, has a great deal of fondness for the State and the South Carolina Bar; however, I cannot economically justify remaining a member of the Bar when I will not be practicing in South Carolina.
Please file my enclosed Petition. As it states, I wish to voluntarily resign as a member in good standing of the South Carolina Bar because I have no present intention to practice law in South Carolina. I would like to further point out that I *192am a member in good standing of the State Bar of North Carolina and the North Carolina Bar Association and other Federal Courts.
If there is anything further that I need to do, or if this Petition is not sufficient, please let me hear from you. If it is required that I return my South Carolina Law license, please let me know and I will forward the same to you. If that is a requirement, I will do so; although, I have gotten used to it hanging on my wall.
Thank you for your assistance in this matter.
Very truly yours,
/s/ T. Perry Jenkins T. Perry Jenkins
TPJ:man
enclosure
THE STATE OF SOUTH CAROLINA In the Supreme Court
RE: IN THE MATTER OF TURNER PERRY JENKINS
PETITION FOR VOLUNTARY RESIGNATION FROM THE SOUTH CAROLINA BAR
T. Perry Jenkins, Petitioner, hereby petitions the Court as follows:
1. That your Petitioner is a resident of Tarboro, Edgecombe County, North Carolina.
2. That the Petitioner was licensed to practice law in the Supreme Court of the State of South Carolina on September 25, 1970.
3. That since September 25,1970, your Petitioner has been and is a member of good standing of the South Carolina Bar.
4. That your Petitioner is licensed to practice, in addition to the State of South Carolina, in the Supreme Court of North Carolina, in the U. S. District Court in the eastern district of North Carolina, and in the U. S. Tax Court and the U. S. Court of Appeals and is a member in good standing of the same.
5. That your Petitioner has been and is a life-time resident of Tarboro, North Carolina and has no foreseea*193ble plans to practice law in any' state other than North Carolina.
6. That your Petitioner hereby submits his resignation as a member in good standing of the South Carolina Bar.
7. The reason the Petitioner is resigning from the South Carolina Bar is that he practices law in North Carolina and will not be practicing in South Carolina.
WHEREFORE, your Petitioner prays the Court that he be allowed to resign as a member in good standing of the South Carolina Bar.
This the 20th day of December, 1983.
/s/ T. Perry Jenkins
T. Perry Jenkins,
Petitioner
Attorney at Law
414 Main Street
Tarboro, North Carolina
27886
Telephone: (919) 823-1541
NORTH CAROLINA EDGECOMBE COUNTY
T. Perry Jenkins, being duly sworn, deposes and says that he is the Petitioner in the above styled action and has read the foregoing Petition, that the facts set forth therein are true to his own knowledge except those matters therein stated upon information and belief, and as to those he believes them to be true.
/s/ T. Perry Jenkins T. Perry Jenkins
Sworn to and subscribed before me this the 20th day of December, 1983.
/s/ Mary K. Norfleet Notary Public
My Commission Expires: Nov. 13,1988.